Citation Nr: 0427304	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  04-06 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right knee 
injury.  

2.  Entitlement to service connection for a claimed ear 
fungus and hearing loss.  




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council






WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to October 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the RO.  

The RO denied the veteran's original claim of service 
connection for a right knee condition in an unappealed March 
1997 decision.  

The Board is required to consider whether the veteran has 
submitted new and material evidence warranting the reopening 
the veteran's claim before considering the claim on the 
merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 2002); Barnett 
v. Brown, 8 Vet. App 1 (1995).  As such, the issue in 
appellate status is as listed hereinabove.  

The veteran and his spouse offered testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
in July 2004.  

The now reopened claim of service connection for a right knee 
condition and claims of service connection for ear fungus and 
hearing loss are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a March 1997 decision, the RO denied the claim of 
service connection for a right knee condition.  No timely 
appeal was filed.  

2.  The additional evidence relates to a previously 
unestablished fact necessary to substantiate the veteran's 
claim and, as such, is so significant that it must be 
considered to decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for a right knee condition.  38 
U.S.C.A. §§ 5103A, 5108, 7105 (West. 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) are 
applicable to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  These 
changes do not apply to the veteran's application to reopen 
as it was received prior thereto.  

Given the favorable action taken hereinbelow, further 
discussion of VCAA is not required at this time.  

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

The exception to this rule is 38 U.S.C.A. § 5108, which 
states, in part, that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." Thompson v. Derwinski, 
1 Vet. App. 251, 253 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
construction; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2003).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
veteran's injury or disability, even where it would not be 
enough to grant a claim.  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the March 1997 
denial of service connection for a right knee condition.  
That rating decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for a right knee condition subsequent 
to the March 1997 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

The new evidence received subsequent to the March 1997 rating 
decision includes a videoconference hearing transcript dated 
in July 2004, an October 2002 VA examination report, letters 
from private health care providers dated in September 2003, 
and VA treatment records dated from April 2003 to August 
2001.

The Board found the veteran offered credible testimony 
regarding the right knee injury he sustained in-service in 
1970.  The veteran stated that, while stepping over 
guardrails to reach a motor pool, he landed awkwardly on his 
right knee.  He was taken to sickbay where his knee was 
placed in traction and fluid was drained.  

The veteran received painkillers and muscle relaxers.  The 
veteran was told by his doctors at the time that his right 
knee injury involved the cartilage and meniscus.  The Board 
notes that several attempts to obtain records of the 
veteran's in-service treatment have not been successful.  

The veteran testified that, after service, he received 
cortisone shots from an osteopath in 1972 through 1974.  
Those records have been shown to be unavailable; however, a 
letter dated in September 2003 was received from the treating 
osteopath.  

In the letter, the doctor recounted his treatment for the 
veteran's right knee condition over 30 years ago, after the 
veteran's military discharge until 1977.  The doctor opined 
that recovery from the veteran's claimed right knee injury 
was unlikely and usually required a total knee replacement.  

In letters dated in September 2003 from the veteran's 
treating chiropractor and medical doctor, both healthcare 
providers related his current knee condition to the claimed 
in-service injury.  The chiropractor noted treatment of the 
veteran since 1995 and opined that the degrees of 
degenerative changes in the knee are consistent with a 
traumatic or repetitive traumatic episode.  

The physician also noted treatment of the veteran since 1997.  
She reported that the veteran had right knee symptoms since 
service and a current diagnosis of bilateral degenerative 
joint disease from right knee meniscus injury in-service.  
The veteran's left knee was reported to be his dominant knee.  

VA outpatient treatment records reflect treatment for a right 
knee condition diagnosed as patellofemoral syndrome with knee 
pain and radiographic evidence of joint effusion and 
degenerative changes within the menisci.  

On VA examination in October 2002, the veteran's essentially 
negative service medical records were reviewed.  A general 
discharge examination from October 1971 was silent for any 
musculoskeletal condition.  No mention was made of any injury 
sustained to the lower extremities.  The veteran was found 
physically fit for transfer and fit for duty until his time 
of discharge.  

The veteran's current complaints consisted of difficulty 
walking, climbing stairs and ladders with constant pain and 
inflammation.  The veteran had locking and buckling of the 
right knee.  He had recent laparoscopic surgery on his left 
knee due to compensation for his right knee.   

On physical examination, the veteran walked with an antalgic 
gait, favoring the right lower extremity.  No joint 
deformity, effusion, erythema, or swelling was observed.  
McMurray's and anterior drawer sign were was negative.  No 
laxity to varus or valgus stress was observed.  The examiner 
found mild point tenderness in the patellar region.  

Right knee flexion was pain free from 0 to 135 degrees.  
Extension was to 0 degrees.  Muscle bulk, tone, and power 
were normal with normal deep tendon and plantar reflexes.  
Sensation was intact to all modalities of the bilateral lower 
extremity.  

The examiner's diagnosis was that of degenerative joint 
disease of the right knee with chronic strain and 
patellofemoral syndrome.  No supporting documentation was 
shown that the in-service injury was sustained in service and 
that any connection to service-related injury was purely 
speculative.  

In this case, the new evidence added to the record consists 
of relevant hearing testimony, as well as, VA examination 
reports and VA outpatient treatment records that diagnosed 
the veteran with a right knee disorder.  

As such, the new evidence tends to show that the veteran 
currently has a right knee disability and a continuity of 
symptomatology since service.  

As new and material evidence has been presented in this case, 
the claim of service connection is reopened.  





ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a right knee disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

The veteran seeks service connection for a right knee 
disorder.  After a careful review of the record, the Board 
finds that further development is necessary to fairly decide 
the veteran's claim. 

In this case, the veteran's claims file contains letters from 
the his treating physician and chiropractor that reflect 
treatment of his right knee problem since 1995.  However, 
there is no record of such treatment in the veteran's claims 
folder.  

Also, it appears that the veteran receives ongoing treatment 
for his knee and hearing loss/ear problems.  

The RO should ascertain whether any outstanding VA treatment 
records exist.  VA is required to seek all relevant treatment 
records.  38 U.S.C.A. § 5103A (West 2002).  

Also, the veteran underwent a VA examination in October 2002.  
The examiner noted the veteran's history of right knee injury 
in-service and his current diagnosis of patellofemoral 
syndrome with degenerative changes.  However, the examiner 
did not offer a nexus opinion regarding the likely etiology 
of the veteran's right knee disorder.  

In this case, VA is required to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Further, the veteran offered credible testimony that his 
military occupational specialty was as motor transport 
mechanic.  The Board notes that no service personnel records 
or form DD Form 214 for the veteran were noted in the claims 
file.  However, the veteran stated that as a mechanic, he 
would accompany combat troops on maneuvers and he was exposed 
to weapons noise in service.  

He testified that while in service, he suffered from an ear 
fungus infection and was treated with antibiotics.  No 
evidence of such treatment was noted in the veteran's service 
medical records.  

After service, the veteran sought VA treatment for his 
ear/hearing problems.  His separation examination showed 
diminished hearing when compared to his entrance examination.  
The veteran underwent audiological testing at Valley Regional 
Hospital and was later referred to Battleborough by VA for 
another audiological examination.  He reported audiological 
examinations were conducted and showed diminished hearing 
ability.  

However, no reports of such treatment have been associated 
with the claims folder.  Also, the veteran testified that he 
was told by a VA doctor that he had severe scarring of the 
eardrums due to the fungus infection.  As stated above, VA is 
required to seek all relevant treatment records.  38 U.S.C.A. 
§ 5103A (West 2002).  

Finally, given the veteran's competent testimony regarding 
the nature of his ear fungus infection and hearing loss due 
to noise exposure in service, evidence of recent treatment 
for hearing loss, and the presence of outstanding medical 
treatment records demonstrating current hearing loss, the RO 
should schedule the veteran for VA examination to determine 
the nature and etiology of any ear or hearing loss disorder.  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take the appropriate 
action in obtaining the veteran's private 
treatment records dated from 1995 to the 
present from the following healthcare 
providers:  Randy Schaetzke, DC, 
Wholistic Health Center of Quechee, PO 
Box 628, Quechee, Vermont, 05059 and Mary 
K. Joyce, MD, 11 Dunning Street, 
Claremont, New Hampshire, 03743

2.  The RO should obtain any medical 
treatment records for the veteran's right 
knee condition from VA for the period 
from April 2003 to the present.  

3.  The RO should verify the veteran's 
dates of treatment for hearing loss from 
Valley Regional Hospital and 
Battleborough.  The RO should then take 
the necessary steps to obtain all 
treatment records.  

4.  The veteran should be afforded a VA 
examination in order to ascertain the 
current nature and likely etiology of the 
claimed right knee disorder.  The 
examination report, or an addendum to the 
report, should reflect whether the 
examiner undertook a review of the claims 
folder.  All indicated testing should be 
performed.  Based on his/her review of 
the case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran currently has a 
right knee disability to the claimed 
injury or other disease or injury in his 
period of active duty.  The rationale for 
all opinions expressed and conclusions 
reached should be set forth.  

5.  The RO should arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the appropriate 
examination(s) in order to determine the 
nature and likely etiology of the claimed 
ear disorder and bilateral hearing loss.  
The claims folder should be to the 
examiner(s) for review.  The examination 
report, or an addendum to the report, 
should reflect that such a review was 
made.  All indicated testing should be 
performed.  Based on his/her review of 
the case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has a current ear 
disability due to the claimed ear fungus 
infection or other disease or injury in 
service or a hearing loss disability due 
to noise exposure or other disease or 
injury in service.  The rationale for all 
opinions expressed and conclusions 
reached should be set forth.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim.  If any benefit sought 
continues to be denied, the RO should 
issue a Supplemental Statement of the 
Case to the veteran and his 
representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  







 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



